 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       JARED M. VILLERY,                             Case No. 1:15-cv-00987-DAD-BAM (PC)
12                        Plaintiff,                   ORDER DIRECTING DEFENDANTS TO FILE
                                                       RESPONSE TO PLAINTIFF’S MOTION TO
13             v.                                      MODIFY DISCOVERY AND SCHEDULING
14       CALIFORNIA DEPARTMENT OF                      ORDER
         CORRECTIONS, et al.,
15                                                     (ECF No. 165)
                          Defendants.
16                                                     FOURTEEN (14) DAY DEADLINE
17

18            Plaintiff Jared M. Villery (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds against

20   Defendants Kendall, Acosta, Jones, Guerrero, Woodard,1 and Grimmig for deliberate indifference

21   in violation of the Eighth Amendment, and against Defendants Allison2 for promulgation of a

22   policy to deny single cell housing for inmates with serious mental disorders in violation of the

23   Eighth Amendment. Plaintiff’s claims arise out of allegations that he developed Post-Traumatic

24
     1
         Erroneously sued as “Woodward.”
25
     2
26    Effective October 1, 2020, Secretary Allison has assumed the position of Secretary of the
     California Department of Corrections and Rehabilitation (“CDCR”). Under Federal Rule of Civil
27   Procedure 25(d), Secretary Allison should be substituted for former Secretaries Beard and Kernan
     with respect to Plaintiff’s claim for a violation of his rights based on a policy promulgated in the
28   Secretary’s official capacity.
                                                          1
 1   Stress Disorder (“PTSD”) while in the custody of the California Department of Corrections and

 2   Rehabilitation (“CDCR”). Plaintiff claims that at multiple institutions and over several years, his

 3   PTSD was not properly considered by prison officials in determining his housing status.

 4          On December 15, 2020, the Court issued an order extending the deadline for the

 5   completion of all discovery, including filing all motions to compel discovery, to June 11, 2021.

 6   (ECF No. 154.)

 7          Currently before the Court is Plaintiff’s motion to modify the discovery and scheduling

 8   order, dated June 11, 2021 and filed with the Court June 17, 2021. (ECF No. 165.) In his

 9   motion, Plaintiff requests that the Court extend the current deadline for the filing of any motions

10   to compel up to and including August 11, 2021. (Id.) Defendants have not filed a response.

11          The Court finds it appropriate to obtain a response from Defendants regarding the motion.

12   Accordingly, Defendants shall file a response to Plaintiff’s motion within fourteen (14) days

13   from the date of service of this order. Plaintiff’s reply, if any, is due within seven (7) days from

14   the date of service of Defendants’ response.

15
     IT IS SO ORDERED.
16

17      Dated:     July 12, 2021                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
